DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/833,564 filed on 03/28/2020. Claims 1-14 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. EP17194832.6, filed on 10/04/2017.

Claim Objections
Claims 2-5, 9 and 10 objected to because of the following informalities:  
An example is claim 2 which is not written as an active step. It should be something like “wherein connecting the first output shaft to the input shaft is made via an idle gear arranged on the first output shaft”. Many of the other claims have these issues, which appear to be related to translation of the foreign documents. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 12, the claims recites “code means” is interpreted under 112f to mean a computer program.  See the 101 section for further issues with this limitation.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it does not add any further limitation since Claim 1 already has two gears selected at the same time. 
Regarding claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “activating said two different gears one gear at a time”, and the claim 1 also recites “activating said two different gears at the same time” which is the narrower statement of the range/limitation. The claim 10 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to program code. (See MPEP § 2106, subsection I)
Claim 12 recites “a computer program”. “a computer program” as recited in the claim is interpreted as no more than a software program. Computer programs per se do not fit within recognized categories of statutory subject matter.
Claim 12 recites “a computer program comprising program code” is directed to non-statutory subject matter. The claims fall outside the scope of patent-eligible subject matter at least because the claimed memory storing computer executable instructions in light of the supporting disclosure is broad enough to encompass transitory embodiments. 
 (See MPEP 2106-2106.01) Non-limiting examples of claims that are not directed to one of the statutory categories:
i. transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, ___ (Fed. Cir. 2007);
vi. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (CN 107191552 A)(hereinafter “Zeng”) in view of Peter (DE 102007019241 A1).
Regarding claim 1, Zeng teaches a method for achieving a park lock function of a transmission, the 5transmission (fig. 1) including 
an input shaft (e.g. 10,11), 
a first output shaft (1) and a second output shaft (17), 
the first output shaft (1) and the second output shaft (17) being connectable to the input shaft (e.g. 10, 11) by a first set of gear wheels (e.g. II, III, IV, V, VI, I),

However, Zeng fails to disclose 
the method comprises:  
10controlling the transmission such that two different gears of the transmission are activated so as to lock the transmission, wherein the controlling includes connecting the first output shaft and the second output shaft to the input shaft for locking the transmission. 
Peter teaches a method for achieving a park lock function of a transmission, the 5transmission (fig. 1, see para 8) including the method comprises:  
10controlling (e.g. 29) the transmission such that two different gears of the transmission are activated so as to lock the transmission, wherein the controlling includes engaging two gear sets simultaneously. (see abstract and para 8, 52)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Zeng to add controlling as taught by Peter so that that gear shifting can be achieved effortlessly and reliably and high power transmitting efficiency can be obtained.
As modified, the transmission would have controlling method such that two different gears of the transmission are activated so as to lock the transmission, wherein the controlling includes connecting the first output shaft and the second output shaft to the input shaft for locking the transmission.
Regarding claim 2, Zeng teaches a method as modified according to claim 1, wherein connecting the first output shaft (1) to the input shaft (e.g. 10, 11) is made via an idle gear wheel (e.g. II, III) arranged on the first output shaft.
Regarding claim 3, Zeng teaches a method as modified according to claim 2, wherein connecting the first output shaft (1) to the input shaft is made by moving a sleeve (e.g. SC1, SC2) of a synchronizer device (e.g. 2, 7).
Regarding claim 4, Zeng teaches a method as modified according to claim 1, wherein connecting the second output shaft (17) to the input shaft (e.g. 10, 11) is made via an idle gear wheel (e.g. I, V, VI, IV)) arranged on the second output shaft.
Regarding claim 5, Zeng teaches a method as modified according to claim 4, wherein connecting the second output shaft (17) to the input shaft (e.g. 10, 11) is made by moving a sleeve (e.g. SC3, SC4) of a synchronizer device (e.g. 26, 23).
Regarding claim 6, Zeng teaches a method as modified according to claim 1, wherein the connection between the first output shaft (1) and the input shaft (e.g. 10, 11) represents a first gear of the transmission 30during operation.
 Regarding claim 7, Zeng teaches a method as modified according to claim 1, wherein the connection between the second output shaft (17) and the input shaft (e.g. 10, 11) represents a second gear of the transmission during operation.
Regarding claim 8, Zeng teaches a method as modified according to claim 1, wherein the second set of gear wheel (e.g. 9, 18) comprises a ring gear wheel (21) of a differential device (20), a first output gear wheel (9) arranged on the first output shaft (1) connecting the first output shaft to the ring gear wheel and a second output gear wheel (e.g. 18) arranged on the second 10output shaft (17) connecting the second output shaft to the ring gear wheel (21). (see fig. 3)
Regarding claim 9, Zeng teaches all the elements of the invention as modified according to claim 1, but fails to disclose wherein activating said two different gears at the same time.
Peter teaches a method for achieving a park lock function of a transmission wherein activating said two different gears takes place at the same time. (see para 10)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Zeng to add controlling as taught by Peter so that that gear shifting can be achieved effortlessly and reliably and high power transmitting efficiency can be obtained.
As modified, the transmission would have activating said two different gears at the same time.
Regarding claim 11,  Zeng teaches a transmission (fig. 1/2) including an input shaft (e.g. 10, 11), a first output shaft (1) and a second output shaft (17), the first output shaft and the second output shaft being connectable to the input shaft by a 20first set of gear wheels (e.g. II, III, IV, V, VI, I), the first output shaft and the second output shaft being connected to each other via a second set of gear wheels (e.g. 9, 18).
However, Zeng fails to disclose a control unit for controlling a transmission and the control unit is configured to control the transmission such that two different gears of the transmission are activated to lock the transmission for achieving a park lock function, wherein the control unit is configured to control the first output shaft and 25the second output shaft to the input shaft for locking the transmission. 
Peter teaches a method for achieving a park lock function of a transmission, the 5transmission (fig. 1, see para 8) including the method comprises:  

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Zeng to add controlling as taught by Peter so that that gear shifting can be achieved effortlessly and reliably and high power transmitting efficiency can be obtained.
As modified, the transmission would have controlling method such that two different gears of the transmission are activated so as to lock the transmission, wherein the controlling includes connecting the first output shaft and the second output shaft to the input shaft for locking the transmission.
Regarding claim 13, Zeng teaches a transmission (e.g. fig. 1/2) comprising an input shaft (e.g. 10, 11), a first output shaft (1) and a second output shaft (17), the first output shaft and the second output shaft being connectable to the input shaft by a first set of gear wheels (e.g. II, III, IV, V, VI, I), the 11first output shaft and the second output shaft being connected to each other via a second set of gear wheels (e.g. 9, 18) , 
However, Zeng fails to disclose a shift mechanism for activating two different gears of the transmission such that said two different gears are activated at the same time to lock the transmission, and the shift mechanism is arranged to activate connection between the first output shaft and the input shaft, and between the second output shaft and the input shaft, for locking the transmission.
Peter disclose a transmission (1, fig. 1) having a shift mechanism (30, fig. 1) for activating two different gears (e.g. gears of 2, 4) of the transmission such that said two different gears are 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Zeng to add shift mechanism as taught by Peter so that that gear shifting can be achieved effortlessly and reliably and high power transmitting efficiency can be obtained.
As modified, the transmission would have a shift mechanism for activating two different gears of the transmission such that said two different gears are activated at the same time to lock the transmission and wherein the shift mechanism is arranged to activate connection between the first input shaft and the output shaft, and between the second input shaft and the output shaft, for locking the transmission.
Regarding claim 14, Zeng teaches a transmission as modified according to claim 13, wherein the second set of gear wheel (e.g. 9, 18) comprises a ring gear wheel (21) of a differential device (20), a first output gear wheel (9) arranged on the first output shaft (1) connecting the first output shaft to the ring gear wheel (21) and a second output gear wheel (e.g. 18) arranged on the second 10output shaft (17) connecting the second output shaft to the ring gear wheel (21). (see fig. 3)
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (CN 107191552 A)(hereinafter “Zeng”) in view of Peter (DE 102007019241 A1) as set forth in claim 1 and further in view of Muto et al. (US 10,393,229 B2)(hereinafter “Muto”).
Regarding claim 10, Zeng teaches all the elements of the invention as modified according to claim 1 but fails to disclose activating said two different 15gears one gear at a time.
Muto teaches an automatic transmission and control method wherein activating two different gears one gear at a time (see col. 6, line 43-67) so that the engagement and disengagement of transmission can be achieved without any interruption and reliably. (see col. 1, line 42-51)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Zeng to activate one gear at a time as taught by Muto so that the engagement and disengagement of transmission can be achieved without any interruption and reliably.
As modified, the transmission would have activating said two different 15gears one gear at a time.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (CN 107191552 A)(hereinafter “Zeng”) in view of Peter (DE 102007019241 A1) as set forth in claim 1 and further in view of Ries et al. (US 2015/0217733 A1)(hereinafter “Ries”).
Regarding claim 12, Zeng teaches all the elements of the invention as modified according to claim 1, but fails to disclose a computer program comprising program code means for performing a method according to claim 1.
Ries discloses a transmission and method of engagement wherein a control unit (46) configured to control a transmission in a park position by engaging multiple transmission shift elements and using there a computer program for controlling the engagement and disengagement of parking lock smoothly and reliably. (see abstract, para 23, claims 9 and 10) 

As modified, the controlling would have a computer program comprising program code means for performing a method according to claim 1.
  
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Kato et al.  (US2011/0167957 A1) teaches an automatic dual-clutch transmission is able to establish a parking lock by bringing one of a first input shaft and a second input shaft into engagements with a low speed stage gear train was well as with a reverse stage gear train in performing a parking. Gears of an engaging member and a mating sleeve in at least one of a low speed state shift clutch and a reverse stage shift clutch which are simultaneously brought into engagements to establish the parking lock are able to mesh with each other at axially extending side surfaces thereof which are formed to extend linearly in parallel to an axial direction thereof.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P./Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655